Case 1:21-cv-21239-PCH Document 1 Entered on FLSD Docket 03/31/2021 Page 1 of 21




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                             CASE NO.:

     CARLA V. BRICENO,
     GIOVANNI J. VELEZ,
     and other similarly situated individuals,

             Plaintiff (s),
     v.

     SERVING IMMIGRANTS INC
     and MAGDALENA CUPRYS, individually

           Defendants,
     _____________________________________/

                                         COMPLAINT
                              (OPT-IN PURSUANT TO 29 U.S.C § 216(b)

             COME NOW the Plaintiffs CARLA V. BRICENO and GIOVANNI VELEZ, and

     other similarly situated individuals, by and through the undersigned counsel, and hereby

     sue Defendants SERVING IMMIGRANTS INC, and MAGDALENA CUPRYS,

     individually, and alleges:

                              JURISDICTION VENUES AND PARTIES

          1. This is an action to recover money damages for unpaid minimum and overtime

             wages under the laws of the United States. This Court has jurisdiction pursuant to

             Title 28 U.S.C. § 1337 and the Fair Labor Standards Act, 29 U.S.C. § 201-219

             (Section 216 for jurisdictional placement) ("the Act").

          2. Plaintiff CARLA V. BRICENO is a resident of Dade County, Florida. Plaintiff

             was a covered employee for purposes of the Act.




                                             Page 1 of 21
Case 1:21-cv-21239-PCH Document 1 Entered on FLSD Docket 03/31/2021 Page 2 of 21




        3. Plaintiff GIOVANNI VELEZ is a resident of Dade County, Florida. Plaintiff is a

           covered employee for purposes of the Act.

        4. Defendant      SERVING       IMMIGRANTS          INC     (hereinafter    SERVING

           IMMIGRANTS or corporate Defendant) is a Florida corporation doing business in

           Dade County, within this Court's jurisdiction.      At all times material hereto,

           Defendant was and is engaged in interstate commerce.

        5. The individual Defendant MAGDALENA CUPRYS Esq. was and is now the

           owner/partner/officer and practicing lawyer of Defendant Corporation SERVING

           IMMIGRANTS. Defendant MAGDALENA CUPRYS is the employer of Plaintiff

           and others similarly situated within the meaning of Section 3(d) of the "Fair Labor

           Standards Act" [29 U.S.C. § 203(d)].

        6. All the actions raised in this complaint took place in Dade County Florida, within

           this Court's jurisdiction.

                        ALLEGATIONS COMMON TO ALL COUNTS

        7. This cause of action is brought by Plaintiffs as a collective action to recover from

           the Defendants regular and overtime compensation, liquidated damages, and the

           costs and reasonable attorney's fees under the provisions of Fair Labor Standards

           Act, as amended, 29 U.S.C. § 201 et seq (the "FLA or the "ACT"). Plaintiffs bring

           this action on behalf of themselves, and all other current and former employees

           similarly situated to Plaintiff ("the asserted class") who were not paid minimum

           wages, or/and worked in excess of forty (40) hours during one or more weeks on

           or after July 2019, (the "material time") without being compensated pursuant to the

           FLSA.



                                           Page 2 of 21
Case 1:21-cv-21239-PCH Document 1 Entered on FLSD Docket 03/31/2021 Page 3 of 21




        8. Corporate Defendant SERVING IMMIGRANTS is a corporation providing legal

           services to Dade County.

        9. Defendant was and is engaged in interstate commerce as defined in §§ 3 (r) and 3(s)

           of the Act, 29 U.S.C. § 203(r) and 203(s) (1)(A). Defendant is a law firm practicing

           federal law. Defendant has more than two employees recurrently engaged in

           commerce or the production of goods for commerce by regularly and recurrently

           using interstate commerce's instrumentalities to accept and solicit funds from non-

           Florida sources; by using electronic devices to authorize credit card transactions.

           Upon information and belief, the annual gross revenue of the Employer/Defendant

           was more than $500,000 per annum. Defendant's business activities involved those

           to which the Fair Labor Standards Act applies. Therefore, there is FLSA enterprise

           coverage.

        10. Plaintiffs and those similarly situated were employed by an enterprise engaged in

           interstate commerce. Plaintiffs were paralegals, and through their daily activities,

           they regularly used interstate commerce's instrumentalities. They worked and

           handled and on goods and materials that were moved across State lines at any time

           during the business. Therefore, there is individual coverage.

        11. At all times material hereto, Plaintiffs and all the similarly situated employees were

           performing their duties for the benefit of and on behalf of the Defendants.

        12. The asserted class for this collective action includes all current and former

           employees similarly situated to Plaintiff, performing non-exempted duties as

           paralegals in furtherance of the business of Defendants, and who were not paid




                                            Page 3 of 21
Case 1:21-cv-21239-PCH Document 1 Entered on FLSD Docket 03/31/2021 Page 4 of 21




           minimum wages and worked in excess of forty (40) hours during one or more

           workweeks within the material time (the "asserted class")

        13. Defendants SERVING IMMIGRANTS and MAGDALENA CUPRYS employed

           Plaintiff CARLA V. BRICENO and GIOVANNI VELEZ as paralegals at different

           times and periods and paid them at different hourly rates, but both Plaintiffs were

           subjected to the same unlawful employment practices, and they were not paid for

           all their regular and overtime hours at the rate of time and a half their regular rate.

        14. Plaintiffs were full-time, hourly employees working 6 days per week, shifts of 10

           or more hours.      Plaintiffs always worked more than 40 hours every week.

           Nevertheless, the Defendants did not compensate the Plaintiffs for the overtime

           hours worked.

        15. The Plaintiffs did not clock in and out, but the Defendants were able to keep track

           of the number of hours worked by Plaintiff and other similarly situated individuals.

        16. Therefore, during the relevant period, Defendants willfully failed to pay Plaintiffs

           for regular and overtime wages at the rate of time and one-half their regular rate for

           every hour that they worked over forty (40), in violation of Section 7 (a) of the Fair

           Labor Standards Act of 1938 (29 U.S.C. 207(a)(1)).

        17. The Plaintiffs never agreed with the lack of payment for their overtime wages, and

           they complained multiple times. As a result, Plaintiffs were forced to leave their

           employment to pursue better employment opportunities.

        18. Claim of Plaintiff CARLA V. BRICENO




                                            Page 4 of 21
Case 1:21-cv-21239-PCH Document 1 Entered on FLSD Docket 03/31/2021 Page 5 of 21




        19. Plaintiff CARLA V. BRICENO worked for Defendants from approximately July

           01, 2019, to August 7, 2019, or 5 weeks plus 2 days. Plaintiff was hired as a

           paralegal, and her wage rate of $18.00 an hour.

        20. During her employment with Defendants, the Plaintiff worked weeks of 6 days per

           week, The Plaintiff had a regular schedule and worked from 8:30 AM to 7:00 PM

           (10.5 hours daily). Plaintiff worked a total of 63 hours every week. Plaintiff was

           unable to take bonafide lunch periods.

        21. Plaintiff worked in excess of 40 hours per week, but she did not receive fair wages.

           Defendants paid Plaintiff only 40 regular hours per week. The remaining hours

           were not paid at any rate, not even at the minimum wage rate required by the FLSA.

        22. Plaintiffs did not clock in and out, but the Defendants were able to keep track of

           the number of hours worked by Plaintiff and other similarly situated individuals.

        23. Therefore, Defendants willfully failed to pay Plaintiff regular wages and overtime

           hours at the rate of time and one-half her regular rate for every hour that she worked

           over forty (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938

           (29 U.S.C. 207(a)(1).

        24. Plaintiff was paid strictly in cash without any paystub or record showing the number

           of days and hours worked, wage rate, employment taxes withheld, etc.

        25. Plaintiff disagreed with the lack of payment for regular and overtime hours, and

           she complained multiple times to the Defendants.

        26. On or about August 07, 2019, Plaintiff resigned from her position to pursue better

           employment opportunities.




                                           Page 5 of 21
Case 1:21-cv-21239-PCH Document 1 Entered on FLSD Docket 03/31/2021 Page 6 of 21




        27. Plaintiff is not in possession of time and payment records, but she will provide a

           good faith estimate based on her best recollections. Plaintiff will amend her

           statement of claim after proper discovery.

        28. Plaintiff is also claiming $200.00 of FedEx expenses, paid by Plaintiff with her own

           money.

        29. Claim of Plaintiff GIOVANNI VELEZ

        30. Plaintiff GIOVANNI VELEZ worked from approximately June 01, 2019, to July

           31, 2019, or 8 weeks plus 4 days. Plaintiff was hired as a paralegal, and his wage

           rate was $10.00 an hour.

        31. During his time of employment with Defendants, Plaintiff worked 6 days per week,

           Plaintiff had a regular schedule, and he worked from 8:00 AM to 6:00 PM (10 hours

           daily). Plaintiff worked a total of 60 hours every week. Plaintiff was unable to take

           bonafide lunch periods.

        32. Plaintiff worked more than 40 hours per week, but he did not receive appropriate

           wages. Defendants paid Plaintiff only 40 regular hours per week. The remaining

           hours were not paid at any rate, not even at the minimum wage rate required by the

           FLSA.

        33. Plaintiff did not clock in and out, but the Defendants were able to keep track of the

           number of hours worked by Plaintiff and other similarly situated individuals.

        34. Therefore, Defendants willfully failed to pay Plaintiff regular wages and overtime

           hours at the rate of time and one-half his regular rate for every hour that they worked

           in excess of forty (40), in violation of Section 7 (a) of the Fair Labor Standards Act

           of 1938 (29 U.S.C. 207(a)(1).



                                            Page 6 of 21
Case 1:21-cv-21239-PCH Document 1 Entered on FLSD Docket 03/31/2021 Page 7 of 21




        35. Plaintiff was paid strictly in cash without any paystub or record showing the number

           of days and hours worked, wage rate, employment taxes withheld, etc.

        36. Plaintiff disagreed with the lack of payment for regular and overtime hours, and he

           complained multiple times to the Defendants.

        37. On or about July 31, 2019, Plaintiff resigned from his position to pursue better

           employment opportunities.

        38. Defendants did not pay Plaintiff his last week of employment at the moment of his

           resignation.

        39. Plaintiff is not in possession of time and payment records, but he will provide a

           good faith estimate based on his best recollections. Plaintiff will amend his

           statement of claim after proper discovery.

        40. Plaintiffs VERONICA BRICENO and GIOVANNI VELEZ seek to recover regular

           wages and overtime hours, liquidated damages, and any other relief as allowable

           by law.

        41. The additional persons who may become Plaintiffs in this action are employees and

           former employees of Defendants who are and were subject to the unlawful payroll

           practices and procedures of Defendants and were not paid regular wages and/or

           overtime wages at the rate of time and one half of their regular rate of pay for all

           overtime hours worked over forty.

                                  COUNT I:
               WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
             FAILURE TO PAY OVERTIME; AGAINST ALL DEFENDANTS
                      AS TO PLAINTIFF CARLA V. BRICENO

        42. Plaintiff CARLA V. BRICENO re-adopts every factual allegation stated in

           paragraphs 1-28 and 41 above as set out in full herein.

                                           Page 7 of 21
Case 1:21-cv-21239-PCH Document 1 Entered on FLSD Docket 03/31/2021 Page 8 of 21




        43. At all times pertinent to this Complaint, Defendant SERVING IMMIGRANTS was

            an enterprise engaged in interstate commerce or the production of goods for

            commerce as defined in § 3(r) and 3(s) of the Act, 29 U.S.C. §§ 203(r) and 203(s).

            The annual gross sales volume of the corporate Defendant was more than

            $500,000.00 per annum. Alternatively, Plaintiff and those employees similarly

            situated worked in interstate commerce to fall within the protections of the Act.

        44. Plaintiff is entitled to be paid time and one-half of the Plaintiff's regular rate of pay

            for each hour worked over forty (40) hours per workweek. All similarly situated

            employees (comprising the members of the asserted class) are similarly owed their

            overtime rate for each overtime hour they worked and were not properly paid.

        45. Defendants SERVING IMMIGRANTS and MAGDALENA CUPRYS employed

            Plaintiff CARLA V. BRICENO from approximately July 01, 2019, to August 7,

            2019, or 5 weeks plus 2 days. Plaintiff was hired as a paralegal, and her wage rate

            of $18.00 an hour.

        46. During her employment with Defendants, Plaintiff worked weeks of 6 days per

            week, 10.5 hours daily, for a total of 63 hours weekly. Plaintiff was unable to take

            bonafide lunch periods.

        47. Plaintiff worked more than 40 hours per week, but she did not receive appropriate

            compensation for her services. Defendants paid Plaintiff only 40 regular hours per

            week. The remaining hours were not paid at any rate, not even at the minimum

            wage rate required by the FLSA.

        48. Plaintiffs did not clock in and out, but the Defendants were able to keep track of

            the number of hours worked by Plaintiff and other similarly situated individuals.



                                             Page 8 of 21
Case 1:21-cv-21239-PCH Document 1 Entered on FLSD Docket 03/31/2021 Page 9 of 21




        49. Therefore, Defendants willfully failed to pay Plaintiff regular wages and overtime

           hours at the rate of time and one-half her regular rate for every hour that they

           worked in excess of forty (40), in violation of Section 7 (a) of the Fair Labor

           Standards Act of 1938 (29 U.S.C. 207(a)(1).

        50. The records, if any, concerning the number of hours worked by Plaintiff and all

           other employees in the asserted class and the compensation paid to such employees

           should be in the possession and custody of Defendants. However, upon information

           and belief, Defendants did not maintain accurate and complete time records of

           hours worked by Plaintiff and all other employees in the asserted class.

        51. The Defendants violated the record-keeping requirements of FLSA, 29 CFR Part

           516.

        52. Defendants never posted any notice, as required by the Fair Labor Standards Act

           and Federal Law, to inform employees of their federal rights to overtime and

           minimum wage payments. Defendants violated the Posting requirements of 29

           U.S.C. § 516.4.

        53. Before the completion of discovery and the best of Plaintiff's knowledge, at the

           time of the filing of this complaint, the Plaintiff's good faith estimate of unpaid

           wages are as follows:

           *Please note that these amounts are based on preliminary calculations and that these
           figures could be subject to modification as new evidence could dictate.

               a. Total amount of alleged unpaid wages:

                  Three Thousand One Hundred Five Dollars and 00/100 ($3,105.00)

               b. Calculation of such wages:

                  Total Period of employment: 5 weeks plus
                  Relevant weeks of employment: 5 weeks
                                          Page 9 of 21
Case 1:21-cv-21239-PCH Document 1 Entered on FLSD Docket 03/31/2021 Page 10 of 21




                  Total hours worked weekly: 63 hours
                  Total unpaid O/T hours: 23 O/T hours
                  Regular rate: $18.00 x 1.5=$27.00 an hour
                  O/T rate: $27.00

                  O/T rate $27.00 x 23=$621.00 x 5 weeks=$3,105.00

              c. Nature of wages (e.g., overtime or straight time):

                 This amount represents the unpaid overtime compensation.

        54. At all times, the Employers/Defendants SERVING IMMIGRANTS and

           MAGDALENA CUPRYS failed to comply with Title 29 U.S.C. §207 (a) (1), in

           that Plaintiff and those similarly-situated performed services and worked in excess

           of the maximum hours provided by the Act but no provision was made by the

           Defendants to properly pay her at the rate of time and one half for all hours worked

           in excess of forty hours (40) per workweek, as provided in said Act.

        55. Defendants knew and showed reckless disregard of the provisions of the Act

           concerning the payment of overtime wages as required by the Fair Labor Standards

           Act and remain owing Plaintiff and those similarly-situated these overtime wages

           since the commencement of Plaintiff's and those similarly situated employees'

           employment with Defendants as set forth above, and Plaintiff and those similarly

           situated are entitled to recover double damages.

        56. At times mentioned, individual Defendant MAGDALENA CUPRYS was the

           owners/partners and manager of SERVING IMMIGRANTS. Defendant

           MAGDALENA CUPRYS was the employer of Plaintiff and others similarly

           situated within the meaning of Section 3(d) of the "Fair Labor Standards Act" [29

           U.S.C. § 203(d)]. In that, this individual Defendant acted directly in the interests of

           SERVING IMMIGRANTS in relation to their employees, including Plaintiff and

                                           Page 10 of 21
Case 1:21-cv-21239-PCH Document 1 Entered on FLSD Docket 03/31/2021 Page 11 of 21




            others similarly situated. Defendant MAGDALENA CUPRYS had absolute

            financial and operational control of the Corporation, determining terms and

            working conditions of Plaintiff and other similarly situated employees. She is

            jointly and severally liable for Plaintiff's damages.

        57. Defendants SERVING IMMIGRANTS and MAGDALENA CUPRYS willfully

            and intentionally refused to pay Plaintiff overtime wages as required by the law of

            the United States and remain owing Plaintiff these overtime wages since the

            commencement of Plaintiff's employment with Defendants.

        58. Plaintiff has retained the law offices of the undersigned attorney to represent her in

            this action and is obligated to pay a reasonable attorneys' fee.

                                      PRAYER FOR RELIEF

     WHEREFORE, Plaintiff CARLA V. BRICENO and those similarly situated respectfully

     requests that this Honorable Court:

            A. Enter judgment for Plaintiff and other similarly situated and against the

                Defendants SERVING IMMIGRANTS and MAGDALENA CUPRYS, based

                on Defendants' willful violations of the Fair Labor Standards Act, 29 U.S.C. §

                201 et seq.; and

            B. Award Plaintiff CARLA V. BRICENO actual damages in the amount shown to

                be due for unpaid wages and overtime compensation for hours worked in excess

                of forty weekly, with interest; and

            C. Award Plaintiff an equal amount in double damages/liquidated damages; and

            D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

            E. Grant such other and further relief as this Court deems equitable and just and/or



                                            Page 11 of 21
Case 1:21-cv-21239-PCH Document 1 Entered on FLSD Docket 03/31/2021 Page 12 of 21




                 available pursuant to Federal Law.

                                             JURY DEMAND

     Plaintiff CARLA V. BRICENO and those similarly situated demand trial by a jury of all

     issues triable as of right by a jury.

                                  COUNT II:
                WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
              FAILURE TO PAY OVERTIME; AGAINST ALL DEFENDANTS
                       AS TO PLAINTIFF GIOVANNI VELEZ

         59. Plaintiff GIOVANNI VELEZ re-adopts every factual allegation concerning to him

             stated in paragraphs 1-17 and 29-41 above as if set out in full herein.

         60. At all times pertinent to this Complaint, Defendant SERVING IMMIGRANTS was

             an enterprise engaged in interstate commerce or the production of goods for

             commerce as defined in § 3(r) and 3(s) of the Act, 29 U.S.C. §§ 203(r) and 203(s).

             The annual gross sales volume of the corporate Defendant was in excess of

             $500,000.00 per annum. Alternatively, Plaintiff and those employees similarly

             situated worked in interstate commerce to fall within the protections of the Act.

         61. Plaintiff is entitled to be paid time and one-half of the Plaintiff's regular rate of pay

             for each hour worked over forty (40) hours per workweek. All similarly situated

             employees (comprising the members of the asserted class) are similarly owed their

             overtime rate for each overtime hour they worked and were not properly paid.

         62. Defendants SERVING IMMIGRANTS and MAGDALENA CUPRYS employed

             Plaintiff GIOVANNI VELEZ from approximately June 01, 2019, to July 31, 2019,

             or 8 weeks plus 4 days. Plaintiff was hired as a paralegal and his wage rate of

             $10.00 an hour.




                                              Page 12 of 21
Case 1:21-cv-21239-PCH Document 1 Entered on FLSD Docket 03/31/2021 Page 13 of 21




        63. During his time of employment with Defendants, Plaintiff worked weeks of 6 days

           per week, 10 hours daily, for a total of 60 hours weekly. Plaintiff was unable to

           take bonafide lunch periods.

        64. Plaintiff worked in excess of 40 hours per week, but he did not receive appropriate

           compensation for his services. Defendants paid Plaintiff only 40 regular hours per

           week. The remaining hours were not paid at any rate, not even at the minimum

           wage rate required by the FLSA.

        65. Plaintiffs did not clock in and out, but the Defendants were able to keep track of

           the number of hours worked by Plaintiff and other similarly situated individuals.

        66. Therefore, Defendants willfully failed to pay Plaintiff regular wages and overtime

           hours at the rate of time and one-half his regular rate for every hour that they worked

           in excess of forty (40), in violation of Section 7 (a) of the Fair Labor Standards Act

           of 1938 (29 U.S.C. 207(a)(1).

        67. The records, if any, concerning the number of hours worked by Plaintiff and all

           other employees in the asserted class and the compensation paid to such employees

           should be in the possession and custody of Defendants. However, upon information

           and belief, Defendants did not maintain accurate and complete time records of

           hours worked by Plaintiff and all other employees in the asserted class.

        68. The Defendants violated the record-keeping requirements of FLSA, 29 CFR Part

           516.

        69. Defendants never posted any notice, as required by the Fair Labor Standards Act

           and Federal Law, to inform employees of their federal rights to overtime and




                                           Page 13 of 21
Case 1:21-cv-21239-PCH Document 1 Entered on FLSD Docket 03/31/2021 Page 14 of 21




           minimum wage payments. Defendants violated the Posting requirements of 29

           U.S.C. § 516.4.

        70. Before the completion of discovery and to the best of Plaintiff's knowledge, at the

           time of the filing of this complaint, the Plaintiff's good faith estimate of unpaid

           wages are as follows:

           *Please note that these amounts are based on preliminary calculations and that these
           figures could be subject to modification as new evidence could dictate.

               a. Total amount of alleged unpaid wages:

                   Two Thousand Four Hundred Dollars and 00/100 ($2,400.00)

               b. Calculation of such wages:

                   Total Period of employment: 8 weeks plus
                   Relevant weeks of employment: 8 weeks
                   Total hours worked weekly: 60 hours
                   Total unpaid O/T hours: 20 O/T hours
                   Regular rate: $10.00 x 1.5=$15.00 an hour
                   O/T rate: $15.00

                   O/T rate $15.00 x 20=$300.00 x 8 weeks=$2,400.00

               c. Nature of wages (e.g., overtime or straight time):

                  This amount represents the unpaid overtime compensation.

        71. At all times, the Employers/Defendants SERVING IMMIGRANTS and

           MAGDALENA CUPRYS failed to comply with Title 29 U.S.C. §207 (a) (1), in

           that Plaintiff and those similarly-situated performed services and worked in excess

           of the maximum hours provided by the Act but no provision was made by the

           Defendants to properly pay her at the rate of time and one half for all hours worked

           in excess of forty hours (40) per workweek, as provided in said Act.

        72. Defendants knew and showed reckless disregard of the provisions of the Act

           concerning the payment of overtime wages as required by the Fair Labor Standards
                                          Page 14 of 21
Case 1:21-cv-21239-PCH Document 1 Entered on FLSD Docket 03/31/2021 Page 15 of 21




            Act and remain owing Plaintiff and those similarly-situated these overtime wages

            since the commencement of Plaintiff's and those similarly situated employees'

            employment with Defendants as set forth above, and Plaintiff and those similarly

            situated are entitled to recover double damages.

        73. At times mentioned, individual Defendant MAGDALENA CUPRYS was the

            owners/partners and manager of SERVING IMMIGRANTS. Defendant

            MAGDALENA CUPRYS was the employer of Plaintiff and others similarly

            situated within the meaning of Section 3(d) of the "Fair Labor Standards Act" [29

            U.S.C. § 203(d)]. In that, this individual Defendant acted directly in the interests of

            SERVING IMMIGRANTS concerning their employees, including Plaintiff and

            others similarly situated. Defendant MAGDALENA CUPRYS had absolute

            financial and operational control of the Corporation, determining terms and

            working conditions of Plaintiff and other similarly situated employees. She is

            jointly and severally liable for Plaintiff's damages.

        74. Defendants SERVING IMMIGRANTS and MAGDALENA CUPRYS willfully

            and intentionally refused to pay Plaintiff overtime wages as required by the United

            States law and remain because of the Plaintiff overtime wages since the

            commencement of Plaintiff's employment with Defendants.

        75. The plaintiff has retained the law offices of the undersigned attorney to represent

            him in this action and is obligated to pay a reasonable attorney's fee.

                                      PRAYER FOR RELIEF

     WHEREFORE, Plaintiff GIOVANNI VELEZ and those similarly situated respectfully

     requests that this Honorable Court:



                                            Page 15 of 21
Case 1:21-cv-21239-PCH Document 1 Entered on FLSD Docket 03/31/2021 Page 16 of 21




             A. Enter judgment for Plaintiff and other similarly situated and against the

                 Defendants SERVING IMMIGRANTS and MAGDALENA CUPRYS, based

                 on Defendants' willful violations of the Fair Labor Standards Act, 29 U.S.C. §

                 201 et seq.; and

             B. Award Plaintiff GIOVANNI VELEZ actual damages in the amount shown to

                 be due for unpaid wages and overtime compensation for hours worked in excess

                 of forty weekly, with interest; and

             C. Award Plaintiff an equal amount in double damages/liquidated damages; and

             D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

             E. Grant such other and further relief as this Court deems equitable and just and/or

                 available pursuant to Federal Law.

                                             JURY DEMAND

     Plaintiff GIOVANNI VELEZ and those similarly situated demand trial by a jury of all

     issues triable as of right by a jury.

                                    COUNT III:
             F.L.S.A. WAGE AND HOUR FEDERAL STATUTORY VIOLATION:
            FAILURE TO PAY MINIMUM WAGE; AGAINST ALL DEFENDANTS
                         AS TO PLAINTIFF GIOVANNI VELEZ

         76. Plaintiff GIOVANNI VELEZ re-adopts every factual allegation as stated in

             paragraphs 1-25 of this complaint as if set out in full herein.

         77. At all times pertinent to this Complaint, Defendants SERVING IMMIGRANTS

             was an enterprise engaged in interstate commerce or

         78. the production of goods for commerce as defined in § 3(r) and 3(s) of the Act, 29

             U.S.C. §§ 203(r) and 203(s). The annual gross sales volume of the corporate

             Defendants was more than $500,000.00 per annum. Alternatively, Plaintiff and

                                              Page 16 of 21
Case 1:21-cv-21239-PCH Document 1 Entered on FLSD Docket 03/31/2021 Page 17 of 21




           those employees similarly situated worked in interstate commerce to fall within the

           protections of the Act.

        79. This action is brought by Plaintiff GIOVANNI VELEZ and those similarly situated

           to recover from the Employer SERVING IMMIGRANTS unpaid minimum wages,

           as well as an additional amount as liquidated damages, costs, and reasonable

           attorney's fees under the provisions of 29 U.S.C. § 201 et seq., and specifically

           under the provisions of 29 U.S.C. §206.

        80. U.S.C. §206 states, "Every employer shall pay to each of his employees who in any

           workweek is engaged in commerce or the production of goods for commerce, or is

           employed in an enterprise engaged in commerce or the production of goods for

           commerce, wages at the following rates:

           (1) except as otherwise provided in this section, not less than—

           (A) $5.85 an hour, beginning on the 60th day after May 25, 2008;

           (B) $6.55 an hour, beginning 12 months after that 60th day; and

           (C) $7.25 an hour, beginning 24 months after that 60th day

        81. Defendants SERVING IMMIGRANTS and MAGDALENA CUPRYS employed

           Plaintiff GIOVANNI VELEZ from approximately June 01, 2019, to July 31, 2019,

           or 8 weeks plus 4 days.

        82. The Plaintiff was hired as a paralegal and his wage rate of $10.00 an hour.

        83. During his time of employment with Defendants, Plaintiff worked 6 days per week,

           10 hours daily, or a total of 60 hours per week.

        84. Plaintiff worked in excess of 40 hours per week, but he did not receive appropriate

           compensation. Defendants paid Plaintiff only 40 regular hours per week. The



                                          Page 17 of 21
Case 1:21-cv-21239-PCH Document 1 Entered on FLSD Docket 03/31/2021 Page 18 of 21




           remaining hours were not paid at any rate, not even at the minimum wage rate

           required by the FLSA.

        85. On or about July 31, 2019, Plaintiff resigned from his position to pursue better

           employment opportunities.

        86. At the moment of his resignation Defendants did not pay Plaintiff his last week of

           employment.

        87. Plaintiff did not clock in and out, but the Defendants were able to keep track of the

           number of hours worked by Plaintiff and other similarly situated individuals.

        88. Therefore, Defendants willfully failed to pay Plaintiff minimum wages in violation

           of the Fair Labor Standards Act.

        89. Plaintiff was paid strictly in cash without any paystub or record showing the number

           of days and hours worked, wage rate, employment taxes withheld, etc.

        90. The records, if any, concerning the number of hours worked by Plaintiff

           GIOVANNI VELEZ and all others similarly situated employees, and the

           compensation paid to such employees should be in the possession and custody of

           Defendants. However, upon information and belief, Defendants did not maintain

           accurate and complete time records of hours worked by the Plaintiff and other

           employees in the asserted class.

        91. Defendant violated the record-keeping requirements of FLSA, 29 CFR Part 516.

        92. Defendants never posted any notice, as required by the Fair Labor Standards Act

           and Federal Law, to inform employees of their federal rights to overtime and

           minimum wage payments. Defendants violated the Posting requirements of 29

           U.S.C. § 516.4.



                                           Page 18 of 21
Case 1:21-cv-21239-PCH Document 1 Entered on FLSD Docket 03/31/2021 Page 19 of 21




        93. Prior to the completion of discovery, and to the best of Plaintiff's knowledge, at the

           time of the filing of this complaint, the Plaintiff's good faith estimate of the unpaid

           minimum wage is as follows:

           *Plaintiff wage-rate was $10.00 an hour. Florida's minimum wage is higher than
           the federal minimum wage. As per FLSA regulations, the higher minimum wage
           applies.

               a. Total amount of alleged unpaid wages:

                   Eight Hundred Fifty-Six Dollars and 00/100 ($856.00)

               b. Calculation of such wages:

                   Total time of employment: 8 weeks plus 4 days
                   Total relevant weeks of employment: 1 weeks plus 4 days
                   Total number of hours worked: 60 hours weekly/ 10 hours daily
                   Florida Minimum wage 2019: $8.56

                   1.- $8.56 x 60 hours=$513.60
                   2.- $8.56 x 10 hours=$85.60 x 4 days=$342.40

                   Total #1, and #2: $856.00

               c. Nature of wages:

                   This amount represents unpaid minimum wages.

        94. Defendants SERVING IMMIGRANTS and MAGDALENA CUPRYS willfully

           and intentionally refused to pay Plaintiff minimum wages as required by the law of

           the United States and remain owing Plaintiff these minimum wages.

        95. Defendants SERVING IMMIGRANTS and MAGDALENA CUPRYS knew and

           showed a reckless disregard of the provisions of the Act concerning the payment of

           minimum wages as required by the Fair Labor Standards Act and remain owing

           Plaintiff these minimum wages as set forth above, and Plaintiff is entitled to recover

           double damages.



                                           Page 19 of 21
Case 1:21-cv-21239-PCH Document 1 Entered on FLSD Docket 03/31/2021 Page 20 of 21




        96. At times mentioned, individual Defendant MAGDALENA CUPRYS was the

            owners/partners and manager of SERVING IMMIGRANTS. Defendant

            MAGDALENA CUPRYS was the employer of Plaintiff and others similarly

            situated within the meaning of Section 3(d) of the "Fair Labor Standards Act" [29

            U.S.C. § 203(d)]. In that, this individual Defendant acted directly in the interests of

            SERVING IMMIGRANTS concerning their employees, including Plaintiff and

            others similarly situated. Defendant MAGDALENA CUPRYS had absolute

            financial and operational control of the Corporation, determining terms, and

            working conditions of Plaintiff and other similarly situated employees, and she is

            jointly and severally liable for Plaintiff's damages.

        97. Defendants SERVING IMMIGRANTS and MAGDALENA CUPRYS willfully

            and intentionally refused to pay Plaintiff minimum wages as required by the law of

            the United States and remain owing Plaintiff these minimum wages since the

            commencement of Plaintiff's employment with Defendants as set forth above. The

            Plaintiff has retained the law offices of the undersigned attorney to represent him

            in this action and is obligated to pay a reasonable attorneys' fee.

                                          PRAYER FOR RELIEF

     WHEREFORE, Plaintiff GIOVANNI VELEZ and those similarly situated respectfully

     request that this Honorable Court:

        A. Enter judgment for Plaintiff GIOVANNI VELEZ and against the Defendants

            SERVING IMMIGRANTS and MAGDALENA CUPRYS based on Defendants'

            willful violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. and other

            Federal Regulations; and



                                            Page 20 of 21
Case 1:21-cv-21239-PCH Document 1 Entered on FLSD Docket 03/31/2021 Page 21 of 21




         B. Award Plaintiff actual damages in the amount shown to be due for unpaid

             minimum wages, with interest; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

         E. Grant such other and further relief as this Court deems equitable and just and/or

             available pursuant to Federal Law.

                                            JURY DEMAND

             Plaintiff GIOVANNI VELEZ and those similarly situated demand trial by a jury of

     all issues triable as of right by a jury.

     Dated: March 31, 2020

                                                          Respectfully submitted,

                                                         By: _/s/ Zandro E. Palma____
                                                         ZANDRO E. PALMA, P.A.
                                                         Florida Bar No.: 0024031
                                                         9100 S. Dadeland Blvd.
                                                         Suite 1500
                                                         Miami, FL 33156
                                                         Telephone: (305) 446-1500
                                                         Facsimile: (305) 446-1502
                                                         zep@thepalmalawgroup.com
                                                         Attorney for Plaintiffs




                                                 Page 21 of 21
